                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION


COREY MANDRELL TURNER                                                                   PLAINTIFF

 V.                                    CIVIL NO. 6:19-cv-06105

 AGENT ROY BETHELL, SHERIFF JASON
 WATSON, PROSECUTOR DON TURNER,
 and AGENT BRENT WHITWORTH                                                        DEFENDANTS

                                             ORDER

       The Court has received a Report and Recommendation (ECF No. 6) from United States

Magistrate Judge Barry A. Bryant. Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and

in forma pauperis. Upon review, the Magistrate recommended that Plaintiff’s Complaint against

all Defendants be dismissed without prejudice. Plaintiff filed timely Objections (ECF No. 7) to

the Report and Recommendation. The matter is now ripe for consideration.

       The Court has conducted a de novo review of those portions of the report and

recommendation to which Plaintiff has objected. 28 U.S.C. § 636(b)(1). Plaintiff’s objections

offer neither law nor fact requiring departure from the Magistrate’s findings. The Court finds

that the report and recommendation is proper, contains no clear error, and is ADOPTED IN ITS

ENTIRETY.

       IT IS THEREFORE ORDERED that Plaintiff’s Complaint against all Defendants should

be and hereby is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. §§1915(e)(2)(B)(i-

iii) and 1915A(a). The Clerk is directed to place a §1915(g) strike flag on the case.

        SO ORDERED this 18th day of November 2019.

                                                             /s/Robert T. Dawson
                                                             ROBERT T. DAWSON
                                                             SENIOR U.S. DISTRICT JUDGE
